Citation Nr: 0704837	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck and upper 
back disorder.

3.  Entitlement to a compensable disability rating for the 
service-connected left clavicle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1979 to February 
1981.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefits now sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the appellate process, in an Appeal Hearing Options 
form attached to the Appeal To Board Of Veterans' Appeals (VA 
Form 9) dated in May 2004, the veteran requested that he be 
scheduled for a video-conference hearing before a Veterans 
Law Judge.  However, the claims file was referred to the 
Board without affording the veteran an opportunity to appear 
for the requested hearing.  Since the failure to afford the 
veteran a hearing would constitute a denial of due process 
that could result in any Board decision being vacated, 38 
C.F.R. § 20.904, this matter must be addressed prior to any 
appellate review.

The appeal is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing at the RO, before a 
Veterans Law Judge, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



